United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pleasantville, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-336
Issued: September 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2010 appellant filed a timely appeal from the August 10, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) concerning schedule
awards. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issues is whether appellant has more than a seven percent permanent impairment of
his right arm and an eight percent permanent impairment of his left arm, for which he received
schedule awards.
FACTUAL HISTORY
On August 9, 2005 appellant, then a 51-year-old mail processor, filed an occupational
disease claim for right shoulder and small finger pain that he attributed to repetitive motion in the
1

5 U.S.C. § 8101 et seq.

performance of duty. OWCP accepted his claim for an aggravation of bilateral tendinitis,
bursitis and arthritis and bilateral Dupuytren’s contractures.
On December 29, 2008 appellant filed a claim for schedule award compensation. In an
October 30, 2008 impairment rating, Dr. Nicholas Diamond, an attending osteopath, found that
he had a 17 percent impairment of the right upper extremity and 9 percent of the left upper
extremity. This rating was based on range of motion deficits, along with pain, and was
calculated using the fifth edition of American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001).
OWCP forwarded Dr. Diamond’s report to Dr. Morley Slutsky, a Board-certified
occupational medicine physician serving as an OWCP medical adviser, for review and
calculation of impairment. In a January 30, 2009 report, Dr. Slutsky calculated a 10 percent right
upper extremity impairment and a 3 percent left upper extremity impairment. No further action
was taken until August 10, 2009 when Dr. Diamond was asked to provide a new impairment
rating under the sixth edition of the A.M.A., Guides that became effective on May 1, 2009.
In a September 2, 2009 report, Dr. Craig Uejo, an attending Board-certified occupational
medicine physician, determined that appellant had a 7 percent right arm impairment and a 16
percent left arm impairment. He did not examine appellant, but, rather reviewed Dr. Diamond’s
report under the standards of the sixth edition of the A.M.A., Guides. Dr. Uejo stated that the
impairment in this case was calculated through the use of section 15.7d Finger Motion on pages
468 through 469 for the motion deficits of the distal interphalangeal (DIP) joint and proximal
interphalangeal (PIP) joint and the metacarpophalangeal (MCP) joint. Section 15.7 Range of
Motion Impairment, beginning on page 459, explains, ‘This section is to be used as a stand-alone
rating.” Dr. Uejo stated that the right arm rating was 7 percent and the left arm rating was 16
percent based on range-of-motion deficits. On September 4, 2009 Dr. David Weiss, an attending
osteopath, stated he had reviewed this report and agreed with the rating.
In November 2009 Dr. Diamond provided an amended report based on the sixth edition
of the A.M.A., Guides. He calculated a 39 percent impairment rating for the right index finger
based on range-of-motion deficits of the DIP, PIP and MP joints. Dr. Diamond stated that a 39
percent digit impairment equated to an 8 percent hand impairment. For the right small finger, he
stated the range-of-motion deficits for the three joints resulted in a 79 percent digit impairment
that equated to 8 percent hand impairment. Dr. Diamond explained the final right hand
impairment, “The values are added and there is 16 percent hand impairment. Using Table 15-11
on page 420 this converts to 7 percent upper extremity impairment.” For the left hand,
Dr. Diamond stated that appellant had an 87 percent digit impairment using the combined values
of the three joints. This converted to a 17 percent hand or 16 percent upper extremity
impairment.
On December 13, 2009 Dr. Henry Magliato, a Board-certified orthopedic surgeon serving
as an OWCP medical adviser, reviewed the medical record and stated that using the range-ofmotion rating method resulted in combined values of the left arm of eight percent impairment
and a seven percent impairment of the right arm. Concerning Dr. Diamond’s rating of the left
hand, Dr. Magliato stated, “The combined values, 87 percent of the digit or 9 percent of the hand
or 8 percent of the left upper extremity. See page 423 [T]able 15-12. The doctor made an error

2

and probably used the index finger and not the 5th digit and got 16 percent for the left upper
extremity.” He stated that Dr. Diamond correctly calculated the seven percent right upper
extremity impairment.
In a February 25, 2010 decision, OWCP granted appellant awards of compensation for a
seven percent permanent impairment of his right arm and an eight percent permanent impairment
of his left arm.
Appellant disagreed with this decision and, through counsel, requested a hearing before
an OWCP hearing representative. On June 17, 2010 a video hearing was held. Appellant was
not present but was represented by his counsel, who asserted that three physicians had all agreed
that the 16 percent rating of appellant’s left arm was correct. He stated that the disagreement of
Dr. Magliato constituted a conflict. Appellant indicated that he was attempting to have
Dr. Weiss or Dr. Diamond review the calculations and requested that the file be held open for 30
days to allow for a supplemental report. The request was granted but no additional medical
evidence was submitted within the allotted time.
In an August 10, 2010 decision, OWCP’s hearing representative affirmed its February 25,
2010 decision.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. In Harry D. Butler,4 the Board noted that Congress delegated authority to the
Director of OWCP regarding the specific methods by which permanent impairment is to be
rated. Pursuant to this authority, the Director adopted the A.M.A., Guides as a uniform standard
applicable to all claimants and the Board has concurred in the adoption.5 On March 15, 2009 the
Director exercised authority to advise that as of May 1, 2009 all schedule award decisions of
OWCP should reflect use of the sixth edition of the A.M.A., Guides.6

2

Id. at § 8107.

3

20 C.F.R. § 10.404 (1999).

4

43 ECAB 859 (1992).

5

Id. at 866.

6

FECA Bulletin No. 09-03 (issued March 15, 2009). For OWCP decisions issued before May 1, 2009, the fifth
edition of the A.M.A., Guides (5th ed. 2001) is used. The FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 1 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.(6)(a)
(January 2010).

3

When a medical report is received from the attending physician, the examining physician
is not responsible for calculation of the percentage of impairment.7 OWCP’s medical adviser is
responsible for taking the calculations provided by the examining physician and arriving at an
overall impairment percentage rating.8
ANALYSIS
In this case, Dr. Uejo, an attending Board-certified occupational medicine physician,
calculated a left upper extremity impairment rating that was reviewed by Drs. Weiss and
Diamond, both attending osteopaths. There is no evidence that these two doctors rechecked
Dr. Uejo’s calculations. In a December 13, 2009 report, Dr. Magliato, a Board-certified
orthopedic surgeon serving as OWCP’s medical adviser, reviewed the calculations and stated
that Dr. Diamond had erroneously calculated the impairment of the small finger using the table
for the index finger. He used the table for the small finger and calculated eight percent
impairment based on Table 15-12 on page 423 of the sixth edition.
The Board finds that Dr. Magliato has provided sufficient explanation to carry the weight
of the evidence in that he noted an error on the part of the Dr. Diamond in using an incorrect
table in his impairment rating. There is no conflict in medical opinion between Dr. Magliato and
appellant’s attending physicians. OWCP properly determined that appellant has not established
more than a seven percent permanent impairment of his right arm and an eight percent
permanent impairment of his left arm.
On appeal, counsel argues that OWCP unnecessarily delayed the development of
appellant’s case such that the assessment of his permanent impairment was made under the sixth
edition of the A.M.A., Guides rather than the fifth edition, hence resulting in a lower impairment
rating. He has not shown that an unnecessary delay in the development of appellant’s case
occurred. Counsel also asserts that appellant has a property right in a schedule award benefit
under the fifth edition and a protected property interest cannot be deprived without due process,
citing Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge, 424 U.S. 319 (1976);
but these cases held only that a claimant who was in receipt of benefits (in Goldberg public
assistance, and in Mathews Social Security benefits) could not have those benefits terminated
without procedural due process.9 In Harry D. Butler,10 the Board noted that Congress delegated
authority to the Director regarding the specific methods by which permanent impairment is to be
rated. Pursuant to this authority, the Director adopted the A.M.A., Guides as a uniform standard
applicable to all claimants and the Board has concurred in the adoption.11 On March 15, 2009
7

A. George Lampo, 45 ECAB 441 (1994).

8

FECA Bulletin 09-03 (issued March 15, 2009).

9

In Mathews the court noted that the private interest that would be adversely affected by the erroneous
termination of benefits was likely to be less in a disabled worker than a welfare recipient, and due process would not
require an evidentiary hearing.
10

43 ECAB 859 (1992).

11

Id. at 866.

4

the Director exercised authority to advise that as of May 1, 2009 all schedule award decisions of
the Office should reflect use of the sixth edition of the A.M.A., Guides.12 The applicable date of
the sixth edition is as of the schedule award decision reached. It is not determined by either the
date of maximum medical improvement or when the claim for such award was filed.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a seven percent permanent impairment of his right arm and an eight percent
permanent impairment of his left arm, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 10, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

FECA Bulletin No. 09-03 (March 15, 2009). The FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

5

